Title: To James Madison from William C. C. Claiborne and James Wilkinson, 3 January 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans Jany 3. 1804.
Since our Letter of the 27. ulto but little Progress has been made in the Business of the Commission. Orders have been issued, by Mr Laussat for the Delivery of the Posts of Concord, Atakapas & Opelousas, to such American Officers as have been selected for those stations, and we are waiting like Orders for the Surrender of the Post of Natchitoches on Red River and those in upper Louisiana.
Instructions have also been transmitted to us by the Prefect, directed to the several Commandants of Districts or Parishes, in lower Louisiana for them to hold their respective Commands subject to our Orders. A Part of the Barracks has been obtained for the temporary Accommodation of the Troops of the United States; but the most eligible Portion of those Buildings is still occupied by the Spanish Forces, as are also the public Storehouses & Magazines by the Arms, ammunition &c of Spain & of France. We have urged our Claim for the immediate Possession of those necessary Appendages to the military Posts, but, it seems, they cannot yet be delivered. The Arms, Ammunition, Provisions & other military Stores of the United States, remained for some Time on Board of the Schooner & Boats in which they were transported from Fort Adams, much exposed to the Weather and to consequent Injury. To avoid the entire Destruction of a Part of the Arms & Waste of Provision, the General found himself compelled to engage private Storehouses.

The Archives, public Documents &c are not delivered, but we understand the Spanish Authorities, are making Arrangements for their speedy Transfer to the French Commissioner.
Mr Salcedo the late Spanish Governor having engaged private Lodgings, previous to our Arrival in the City, found it convenient to evacuate the Government-House yesterday, and we presume that Building will be put in the Possession of the American Commissioners in two or three Days. Accept Assurances of our high Consideration.
William C. C. ClaiborneJa Wilkinson
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; marked “(Duplicate)”; docketed by Wagner as received 30 Jan.


